Citation Nr: 0302485	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-04 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to restoration of an 80 percent evaluation for 
status post herpes encephalitis with seizure disorder from 
December 1, 2001, to include consideration of whether the 
reduction in rating was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from November 1981 to July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In a September 2001 rating decision, the RO reduced 
the rating assigned to status post herpes encephalitis with 
seizure disorder from 80 percent to 10 percent disabling, 
effective December 1, 2001.  The appellant disagreed with 
this action and this appeal ensued.  

He also argued that his disability was more severe than 
represented by that 10 percent rating.  The RO then issued 
two rating decisions, in April and June 2002.  In the April 
2002 decision, it increased the evaluation to 20 percent 
effective December 1, 2001; in the June 2002 decision, it 
assigned a 40 percent evaluation effective from December 8, 
2001, to June 7, 2002, with a 20 percent evaluation continued 
thereafter.  The appellant disagreed with these ratings, as 
well.  These issues will be addressed with the restoration 
issue.  


FINDINGS OF FACT

1.  The appellant's status post herpes encephalopathy with 
seizure disorder was rated 80 percent disabling effective 
July 15, 1997.  

2.  In July 2001, the RO notified the veteran of the proposal 
to reduce the disability rating based upon two VA 
examinations and private treatment records showing no 
seizures for more than two years.  

3.  In September 2001, the RO reduced the disability rating 
effective December 1, 2001.

4.  The seizure disorder was evaluated 20 percent disabling 
from December 1 - 7, 2001; 40 percent disabling from December 
8, 2001, to June 7, 2002; and 20 percent disabling from June 
8, 2002.

5.  The appellant's status post herpes encephalopathy with 
seizure disorder was manifested by at least two minor 
seizures in late November 2001 and by one major seizure on 
December 8, 2001, with no evidence of further seizures.  


CONCLUSIONS OF LAW

1.  The reduction in rating was proper.  38 C.F.R. §§ 3.105, 
3.344 (2002).

2.  The criteria for ratings in excess of 20 percent from 
December 1 - 7, 2001; 40 percent from December 8, 2001, to 
June 7, 2002; and 20 percent from June 8, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8000, 8910, 8911 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

This appeal involves a challenge to the propriety of a 
reduction in rating and a simultaneous request that the 
previous evaluation be restored, or, stated alternatively, 
that the reduced rating be increased.  No particular 
application forms are required.  Thus, there is no issue as 
to provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant a 
July 2001 letter informing him of its intent to reduce his 
evaluation and of his opportunity to submit additional 
argument or evidence concerning this intended action.  It 
also sent the appellant a September 2001 letter informing him 
of the reduction by a September 2001 rating decision.  In a 
February 2002 statement of the case, the RO told the 
appellant of the rating criteria for seizure disorders, VA's 
duties to assist and notify, his obligation to come forward 
with information or evidence pertinent to his claim, and the 
evidence considered in evaluating the claim.  After further 
rating action, April and June 2002 supplemental statement of 
the case listed the evidence considered, the legal criteria 
for evaluating the claims, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claims.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The record includes various records 
from Dr. Brockington, from whom the appellant received 
treatment.  It also includes private hospital records from 
Carraway Methodist Medical Center for treatment in December 
2001, as discussed by the appellant.  The appellant has not 
identified any other sources of treatment.  VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
October 1998, December 2000, and January 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
and VA's regulations implementing the VCAA have been 
substantially met by the RO. 

II.  Propriety of the September 2001 Reduction

The RO, by a September 1997 rating action, granted service 
connection for status post herpes encephalitis with seizure 
disorder.  Although the disability was initially assigned a 
10 percent evaluation effective July 15, 1997, the day 
following his separation from service, subsequent rating 
decisions resulted in assignment of an 80 percent evaluation, 
effective July 15, 1997.  The veteran appealed that rating to 
the Board, which, in a March 2000 decision, denied a higher 
evaluation.

In a June 2001 rating decision, the RO proposed to reduce the 
evaluation for the veteran's status post herpes encephalitis 
with seizure disorder to 10 percent disabling.  In reaching 
that decision, the RO reviewed VA examinations dated December 
9, 2000, and January 23, 2001, and treatment records from 
John C. Brockington, M.D., dated from December 2, 1997 to 
January 4, 2001.  The RO notified the veteran of the proposed 
reduction by letter dated July 17, 2001, and advised him that 
his benefit payments would remain at the present rate for 60 
days, during which time he could present evidence to show 
that the proposed action should not be taken.  He was advised 
that he could request a hearing.

In a September 2001 rating action, the RO reduced the 
appellant's disability evaluation to 10 percent disabling 
effective December 1, 2001.  The RO notified the veteran of 
the reduction by letter dated September 21, 2001.  The 
veteran perfected an appeal seeking restoration of the 80 
percent disability evaluation.

Ratings may be reduced when warranted. See 38 C.F.R. § 4.1 (a 
disability may require re-ratings over time in accordance 
with changes in law, medical knowledge, and the claimant's 
condition).  In order to address the question of whether the 
rating should be restored, the Board must first determine 
whether the rating was properly reduced.  That involves 
consideration of whether the RO followed the proper 
procedure, and whether the facts supported the reduction.  

When a reduction in rating is considered warranted and the 
reduction in rating would result in reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons.  38 C.F.R. § 3.105(e) 
(2002).  In this case, reducing the veteran's 80 percent 
evaluation to 10 percent would result in reduction of his 
compensation payments, and the RO's rating decision in June 
2001 set forth the evidence considered and gave reasons for 
proposing the reduction.  The RO complied with that aspect of 
the regulation.

The beneficiary must be notified of the proposed reduction 
and be given 60 days to present additional evidence to show 
that compensation payments should be continued at their 
present level.  Id.  The veteran was notified by letter dated 
July 17, 2001.  The RO's notice letter was in compliance with 
the regulation.

In the advance written notice of a proposal to reduce a 
rating, the RO must tell the beneficiary of the opportunity 
to request a pre-determination hearing.  38 C.F.R. § 3.105(i) 
(2002).  The RO told the veteran of such an opportunity in 
its July 17, 2001 letter.

When final rating action is taken to reduce an award, it is 
to be effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e), (i) 
(2002).  Notice to the beneficiary of the final rating action 
was dated September 21, 2001.  Sixty days from September 21 
would be November 20.  The rating reduction was effective 
December 1, 2001.  Thus, proper procedures were followed in 
reducing the rating.

The next issue for consideration is whether the evidence 
supported the reduction in evaluation.  When ratings have 
continued for long periods of time at the same level (five or 
more years), some disabilities, including epilepsy, may not 
be reduced on the results of only one examination.  38 C.F.R. 
§ 3.344(a) (2002).  However, disabilities that have not 
become stabilized and are likely to improve may be reduced on 
one examination disclosing improvement.  38 C.F.R. § 3.344(c) 
(2002).  The veteran's seizure disorder had been rated 80 
percent disabling from July 1997 to December 2001 when the 
reduction went into effect.  Thus, it had not been in effect 
for five or more years.

However, in any rating reduction case, regardless of whether 
the rating has been in effect for five years or more, certain 
general regulations, such as those noted above, need to be 
considered.  Specifically, it is necessary to ascertain, 
based on a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
disability and whether the examination reports reflecting 
change are based upon thorough examinations.  In addition, it 
must be determined that an improvement in a disability 
actually occurred and that such improvement actually 
reflected an improvement in the appellant's ability to 
function under ordinary conditions of life and work.  See 
Brown v. Brown, 5 Vet. App. 413, 420-21 (citing 38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.13); see also 38 C.F.R. § 3.344(c) 
(authorizing reduction of a rating in effect for less than 
five years on the basis of examination disclosing 
improvement).  

At the time the RO proposed to reduce the rating from 80 
percent to 10 percent disabling, the evidence included VA 
examination in December 2000 showing complex partial seizure 
disorder with secondary generalization as a result of central 
nervous system infection with herpes simplex encephalitis.  
There was evidence of cognitive decline, though he was 
neurologically stable.  The seizure disorder was well 
controlled by medication, with no seizures over the previous 
two years and no side effects from medication.  Also of 
record was a VA psychiatric examination in January 2001, 
which diagnosed some memory deficits; of note was the 
appellant's statement that he had not had a seizure in two 
years.  Finally, private notes from Dr. Brockington in 
January and June 2000 and in January and August 2001 revealed 
a lack of seizures since approximately March 1999.  

The RO reviewed this evidence in light of the criteria of 
Diagnostic Code 8910 for epilepsy, which is rated under the 
general rating formula for major seizures at Diagnostic Code 
8911:  The criteria for a 10 percent evaluation requires 
evidence of a confirmed diagnosis of epilepsy with a history 
of seizures.  The criteria for a 20 percent evaluation 
requires evidence of at least one major seizure in the last 
two years; or at least two minor seizures in the last six 
months.  The criteria for higher evaluations, such as 40, 60, 
80, and 100 percent evaluations, requires more frequent major 
seizures or multiple minor seizures.  38 C.F.R. § 4.124a.  
When continuous medication is shown necessary for the control 
of epilepsy, the minimum evaluation will be 10 percent.  This 
rating will not be combined with any other rating for 
epilepsy.  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note 
(1).  As the evidence indicated that the appellant had a 
confirmed diagnosis of a seizure disorder with a history of 
seizures, but no seizures in the previous two years, and the 
use of medication for stability of the disorder, the RO 
properly concluded that the evidence corresponded to a 10 
percent evaluation.  On the basis of objective medical 
evidence of record at the time the rating reduction was 
proposed and accomplished, the reduction in rating was more 
than adequately supported in the record.  Accordingly, the 
reduction in rating was properly accomplished, both 
procedurally and on the basis of the medical evidence.  

III.  Restoration of 80 Percent Evaluation

Although the reduction in rating was to 10 percent, and that 
reduction was supported in the record, the RO, in a series of 
re-evaluations, later assigned ratings of 20 percent from 
December 1 to 7, 2001; 40 percent from December 8, 2001, to 
June 7, 2002; and 20 percent from June 8, 2002.  In seeking 
to restore his rating to 80 percent, the veteran necessarily 
seeks rating increases for these periods.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. pt 4 (2002).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 (2002) requires that 
each disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 (2002) requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 (2002) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  

The general rating formula for major seizures at 
Diagnostic Code 8911 provides for the following:  

100 percent:  Averaging at least one major seizure 
per month over the last year.  
80 percent:  Averaging at least one major seizure 
in three months over the last year; or more than 10 
minor seizures weekly.  
60 percent:  Averaging at least one major seizure 
in four months over the last year; or nine to 10 
minor seizures per week.  
40 percent:  At least one major seizure in the last 
six months or two in the last year; or averaging at 
least five to eight minor seizures weekly.  
20 percent:  At least one major seizure in the last 
two years; or at least two minor seizures in the 
last six months.  
10 percent:  A confirmed diagnosis of epilepsy with 
a history of seizures.  

38 C.F.R. § 4.124a.  When continuous medication is shown 
necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  This rating will not be 
combined with any other rating for epilepsy.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8911, Note (1).

Private hospital records indicated that on December 8, 2001, 
the appellant presented to an emergency room after 
experiencing seizure activity while at work.  Coworkers noted 
a strange activity and informed his spouse, who called 
emergency medical personnel.  He had a right arm twitch and 
grand mal seizures were noted.  It was noted that the 
appellant had been seizure-free for the previous three years, 
though his spouse indicated that there were petit mal 
seizures 10 days previously.  He had seen Dr. Brockington 
three days after the petit mal seizures, and Dr. Brockington 
had increased his medications.  The veteran reported a two-
day history of general malaise and a recent fever.  On 
hospitalization, the veteran was treated with medication in 
the emergency department, and he did not experience any 
further seizure activity after the initial presentation.

In a March 2002 statement, Dr. Brockington reported that the 
appellant continued to take multiple medications for his 
seizures.  Despite this, he was at continued risk for 
significant seizures as evidenced by recent low-grade fever 
and a recurrence of seizures.  The physician's opinion was 
that the appellant would have permanent risk of breakthrough 
seizures for the remainder of his life and that he would 
never be able to come off medications for this condition.  

As noted by the private hospital records, the appellant had 
petit mal seizures about 10 days prior to admission, which 
corresponds to the latter part of November 2001.  Thus, 
during the period December 1 to 7, 2001, the appellant had at 
least two minor seizures in the previous six months, which 
warrants a 20 percent evaluation as assigned by the RO in the 
April 2002 rating action.  He had not had a major seizure in 
three years, however, and there was no indication at least 
five to eight minor seizures weekly during this period, 
findings that would support a 40 percent evaluation.  Thus, 
from December 1 to 7, 2001, the preponderance of the evidence 
is against an evaluation in excess of 20 percent.  

The evidence indicates that the appellant had a major seizure 
at work on December 8, 2001.  This was the first major 
seizure in more than three years.  From that date, the 
disability corresponds to the criteria for a 40 percent 
evaluation, with at least one major seizure in the previous 
six months.  As there is no evidence of further seizure 
activity since December 8, 2001, the evidence does not 
correspond to a higher evaluation, which would require a 
major seizure within the previous four months or nine to 10 
minor seizures per week.  

Upon the expiration of the six-month period from December 8, 
2001, the RO properly assigned a 20 percent evaluation.  From 
June 8, 2002, there had been a major seizure within the 
previous two years, the criteria for a 20 percent evaluation, 
but not one within the previous six months that would have 
supported a continued 40 percent evaluation.  

The veteran has argued that an 80 percent evaluation should 
be restored because he will have to be on medications for the 
disorder for the rest of his life.  As noted above, a 
confirmed diagnosis of epilepsy with a history of seizures 
with continuous medication necessary to control them warrants 
a 10 percent evaluation.  It is not a basis for an 80 percent 
evaluation.  The rating criteria are very specific, and the 
medical evidence does not show that the veteran currently has 
at least one major seizure every three months for the past 
year or more than 10 minor seizures weekly.

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against evaluation of status 
post herpes encephalitis with seizure disorder in excess of 
20 percent evaluation from December 1 to 7, 2001, in excess 
of 40 percent evaluation from December 8, 2001 to June 7, 
2002, and in excess of 20 percent evaluation from June 8, 
2002.  As such, it is the determination of the Board that the 
preponderance of the evidence is against restoration of an 80 
percent evaluation for this disability.  


ORDER

The reduction in rating was proper, and restoration of an 80 
percent evaluation for seizure disorder from December 1, 
2001, is denied.  

Ratings in excess of 20 percent from December 1 to 7, 2001; 
40 percent from December 8, 2001, to June 7, 2002; and 20 
percent from June 8, 2002, are denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


